Title: From Thomas Jefferson to Villedeuil, 17 February 1789
From: Jefferson, Thomas
To: Villedeuil, Pierre Charles Laurent de



Sir
Paris Feb. 17. 1789

In a letter which I did myself the honour of addressing your Excellency on the 7th. instant I had that of informing you that a Mr. Jonathan Nesbitt was arrived at Paris as a courier with dispatches from our Secretary for foreign affairs to me, and that he was waiting to take back my answers unless he could in the mean time receive a safeconduct from your Excellency which might enable him to see his creditors. I am now informed that an officier garde du commerce of this city has taken him into custody this morning on the application of some one of his creditors, and has him now in his hands. I take the liberty therefore of repeating my application to your Excellency for the safe conduct, if you think his case admits of it, or otherwise an order for his discharge, as my courier, come with dispatches to me and ready to return instantly with others. I have the honour to repeat the assurances of respection and attachment with which I am Your Excellency’s Most abedient & most humble servt.,

Th: Jefferson

